18 Cal. App. 2d 495 (1937)
In the Matter of the Application of GEORGE R. ANDERSEN on Behalf of PETER GARRISON for a Writ of Habeas Corpus.
Crim. No. 1944. 
California Court of Appeals. First Appellate District, Division One.  
January 14, 1937.
 George R. Andersen for Petitioner. *496
 The Court.
 [1] We have examined the ordinance for a violation of which petitioner claims he is being restrained of his liberty and in our opinion it is not unconstitutional upon the grounds urged in the petition.
 The application is accordingly denied.